Citation Nr: 1731032	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-24 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for herpes.  


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1983 to September 1990, with additional service in the reserves.  He was honorably discharged.  

By correspondence dated January 2011, the RO informed the Veteran that his service treatment records were unavailable and that further efforts to obtain such records would be futile.  However, the Veteran has subsequently provided copies of several of his service treatment records.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By correspondence dated June 2017, the Veteran withdrew his request for a hearing.  

In May 2016, the Veteran filed a notice of disagreement regarding the RO's denial of service connection for an acquired psychiatric disorder.  As this issue is currently being developed by the RO, at this time, the Board will not remand the claim for the RO to issue a statement of the case.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claims of service connection for right and left knee disorders, the available service personnel records indicate periods of active duty for training (ACDUTRA) during such service.  As additional records may shed light on these claims, the Veteran's complete service treatment and personnel records from reserve service should be obtained.  Periods of ACDUTRA and inactive duty training (INACDUTRA) should also be verified.  

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

The RO denied service connection for hypertension on the basis of a June 2010 VA examination that indicated no evidence of congestive heart failure or hypertension.  Recent VA medical records from the Detroit VAMC suggest that the Veteran now has hypertension.  New examinations and medical opinions are required to reconcile these conflicting medical reports.  

The Veteran has also filed a claim of service connection for herpes.  Recent Detroit VAMC records indicate a current diagnosis of herpes.  The Veteran states that he was diagnosed with herpes in 1989 while he was stationed in Germany, and service treatment records indicate screening for sexually transmitted diseases during that year and at that location.  There is currently insufficient medical evidence by which the Board can decide this claim.  A VA examination regarding herpes is required.  

VA treatment records to March 2017 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 2017 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from March 2017 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Obtain the Veteran's service personnel records from reserve service from 1990 to 2015.  Attempt to verify all periods of ACDUTRA and INACDUTRA, including contacting the Defense Finance and Accounting Service (DFAS) to request the Veteran's pay/finance records to determine the specific dates of active duty, ACDUTRA, and INACDUTRA.  

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed hypertension.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed hypertension; and 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed hypertension was incurred in active service.

In rendering these opinions, the examiner should explain the discrepancy between the June 2010 VA examination, which indicated that the Veteran did not have hypertension, and recent Detroit VAMC records, which indicate that the Veteran has hypertension.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed herpes.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed herpes; and 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed herpes was incurred in active service.

In reaching these opinions, the examiner should consider: i) the Veteran's service treatment records indicating screening for sexually transmitted diseases in 1987 and 1989 while in Germany; and ii) the Veteran's July 2014 notice of disagreement describing how he contracted herpes and was informed of the diagnosis.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


